DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 09/29/2022. Claims 1-14, 19, 21-22, 24, and 35 are pending in the application and have been considered below.

Claim Objections
Claims 1, 24 and 35 are objected to because of the following informalities: “homoeostatic.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are highlighted below with the generic place holder in bold and the functional language italicized:
Claim 24:
           a homeostatic capacity evaluation module configured to evaluate the homoeostatic capacity of the artificial intelligence system from input dynamic functional data.
          an output module configured to provide a homeostatic capacity evaluation of an artificial intelligence system.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Claims 24 and 35


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 19, 21, 22, 24, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1:
For Step 1, the claim is a method so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “evaluating…” The “evaluating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “adjusting…to modulate” The “adjusting…to modulate” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 


For Step 2, Prong 2, the claim does recite additional elements: artificial intelligence system.

Accordingly, this additional element (artificial intelligence system) of generic computer does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “obtaining” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “obtaining” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “
… functional data…. over a period of time” that are part of the abstract idea and do not amount to an inventive concept.

The “obtained” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “obtained” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
The additional element does not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 2, recites further limitations such as “
… functional data is continuously …. over the period of time” that are part of the abstract idea and do not amount to an inventive concept.

The “obtained” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “obtained” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
The additional element does not improve any technology. Therefore, the claim is directed to the abstract idea. 

The additional element does not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 1, recites further limitations such as “…evaluating” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 4, recites further limitations such as “…the applied stimulus comprises an input stimulus” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 4, recites further limitations such as “…the applied stimulus comprises a sensed stimulus” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 1, recites further limitations such as “
… functional data…. by evaluating…” that are part of the abstract idea and do not amount to an inventive concept.

The “obtained” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “obtained” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
The additional element does not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 1, recites further limitations such as “…monitoring…. the dynamic functional data” that are part of the abstract idea and do not amount to an inventive concept.

The claim does recite additional elements: artificial intelligence system.

Accordingly, this additional element (artificial intelligence system) of generic computer does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

The “obtaining” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “obtaining” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 1, recites further limitations such as “… a healthcare artificial” that are part of the abstract idea and do not amount to an inventive concept.

Accordingly, these additional elements (artificial intelligence system and healthcare artificial intelligence system) of generic computer does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 1, recites further limitations such as “… an automotive artificial” that are part of the abstract idea and do not amount to an inventive concept.

Accordingly, these additional elements (artificial intelligence system and healthcare artificial intelligence system) of generic computer does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 11:
Claim 11, which incorporates the rejection of claim 1, recites further limitations such as “… a financial artificial” that are part of the abstract idea and do not amount to an inventive concept.

Accordingly, these additional elements (artificial intelligence system and healthcare artificial intelligence system) of generic computer does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 1, recites further limitations such as “… a gaming artificial” that are part of the abstract idea and do not amount to an inventive concept.

Accordingly, these additional elements (artificial intelligence system and healthcare artificial intelligence system) of generic computer does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 1, recites further limitations such as “… artificial intelligence” that are part of the abstract idea and do not amount to an inventive concept.

Accordingly, these additional elements (artificial intelligence system and healthcare artificial intelligence system) of generic computer does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 1, recites further limitations such as “… business process” that are part of the abstract idea and do not amount to an inventive concept.

Accordingly, these additional elements (artificial intelligence system and healthcare artificial intelligence system) of generic computer does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 1, recites further limitations such as “…artificial intelligence ...” that are part of the abstract idea and do not amount to an inventive concept.

Accordingly, these additional elements (artificial intelligence system and artificial intelligence agent) of generic computer does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 21:
Claim 21, which incorporates the rejection of claim 20, recites further limitations such as “…approximate...” that are part of the abstract idea and do not amount to an inventive concept.

Accordingly, this additional element (artificial intelligence system) of generic computer does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 22:
Claim 22, which incorporates the rejection of claim 20, recites further limitations such as “…changing...” that are part of the abstract idea and do not amount to an inventive concept.

Accordingly, this additional element (artificial intelligence system) of generic computer does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 24:
For Step 1, the claim is a system so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “evaluate…” The “evaluate” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “provide…” The “provide” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
For Step 2, Prong 2, the claim does recite additional elements: artificial intelligence system.

Accordingly, this additional element (artificial intelligence system) of generic computer does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 35:
For Step 1, the claim is a system so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “adjust…to modulate” The “evaluate” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
For Step 2, Prong 2, the claim does recite additional elements: artificial intelligence system.

Accordingly, this additional element (artificial intelligence system) of generic computer does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). 

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 21, 24 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. (US 2016/0256108 A1, hereinafter referred to as Yun)



As to claim 1, Yun discloses a method of modulating homoeostatic capacity of an artificial intelligence system, the method comprising: 
obtaining dynamic functional data from the artificial intelligence system (paragraph [0005], [0008], [0019] and [0151] …obtaining dynamic biometric data…; [0155] …
classification/machine learning algorithm 230); and 
evaluating the homoeostatic capacity of the artificial intelligence system from the dynamic functional data (paragraphs [0006]-[0008] …Figs. 1 and 2; [0018]-[0019]…
evaluating homeostatic capacity of a subject are provided…; [0152] … dynamic biometric obtainment module…; [0154]-[0155] … homeostatic capacity evaluation module 240…; [0160] … homoeostatic capacity from the system……artificial intelligence, including artificial neural networks, machine learning, data mining) ;and 
adjusting the artificial intelligence system to modulate the homoeostatic capacity of the artificial intelligence system (paragraphs [0024]-[0025] …modulation of the contextual environment of the subject may vary, where contextual modulations of interest include, but are not limited to, change in day and night duration, change in temperature, change in humidity, change in elevation, change in atmosphere, and the like…;  [0033]… modulating the homeostatic capacity ….; [0044]…modulate the subject's dynamic measure of homeostatic capacity to more closely approximate a target dynamic measure of homeostatic capacity and treat the subject for the condition…).  
  
As to claim 2, which incorporates the rejection of claim 1, Yun discloses wherein the dynamic functional data comprises functional data obtained over a period of time (paragraph [0021] …obtaining information about the speed at which a biometric parameter of interest changes over a given period of period of time….).  
As to claim 3, which incorporates the rejection of claim 2, Yun discloses wherein the functional data is continuously obtained over the period of time (paragraph [0021] …data may be obtained continuously over that period of time or at one or more distinct points during that period of time. ….).  
.  
As to claim 4, which incorporates the rejection of claim 1, Yun discloses wherein the dynamic functional data is obtained by evaluating a functional parameter for a change in response to one or more of an applied stimulus, a withdrawal of a stimulus and a change in contextual environment (paragraph [0021] …in response to an applied stimulus…; [0023] … withdrawn stimulus).
.  
As to claim 5, which incorporates the rejection of claim 4, Yun discloses wherein the applied stimulus comprises an input stimulus (paragraph [0021] …pulsatile stimulus is
an electrical stimulus, the duration refers to the total of electrical applications received by a subject over a given period; [0132] …stimulus is an electrical stimulus, the duration refers to the total of electrical applications received by a subject over a given period, analogous to a dose of a pharmacological agent).  

As to claim 7, which incorporates the rejection of claim 1, Yun discloses wherein the dynamic functional data is obtained by evaluating a functional parameter for a rate of change over a period of time (paragraph [0021] …rate of change over a period of time).
  
As to claim 8, which incorporates the rejection of claim 4, Yun discloses wherein the method comprises monitoring the artificial intelligence system to obtain the dynamic functional data (paragraphs [0005] … health monitoring applications; [0134] …. automated monitoring system may also be integrated with a stimulus application device).  

As to claim 21, which incorporates the rejection of claim 1, Yun, teaches wherein the homeostatic capacity of the artificial intelligence system is modulated to approximate that of a target homeostatic capacity (paragraphs [0044], [0044] and [0147] …modulate the subject's dynamic measure of homeostatic capacity to more closely approximate a target dynamic measure of homeostatic capacity and treat the subject for the condition…).  

As to claim 24, Yun discloses a system configured to modulate homoeostatic capacity of an artificial intelligence system, the system comprising: 
an input module for receiving dynamic functional data from the artificial intelligence system (paragraph [0152] …dynamic biometric obtainment module…receive dynamic biometric data from a source of such data…the received or input dynamic biometric data.);
a homeostatic capacity evaluation module configured to evaluate the homoeostatic capacity of the artificial intelligence system from input dynamic functional data (paragraphs [0154]-[0155] … homeostatic capacity evaluation module 240…; [0160] … homoeostatic capacity from the system……artificial intelligence, including artificial neural networks, machine learning, data mining…); and 
an output module configured to provide a homeostatic capacity evaluation of an artificial intelligence system (paragraphs [0152] and [0154] …homeostatic capacity evaluation output module 150 then provides the homeostatic capacity evaluation to the user); and 
an adjustment module for adjusting the artificial intelligence system to modulate the homoeostatic capacity of the artificial intelligence system (paragraphs [0024]-[0025] …modulation of the contextual environment of the subject may vary, where contextual modulations of interest include, but are not limited to, change in day and night duration, change in temperature, change in humidity, change in elevation, change in atmosphere, and the like…;  [0033]… modulating the homeostatic capacity ….; [0044]…modulate the subject's dynamic measure of homeostatic capacity to more closely approximate a target dynamic measure of homeostatic capacity and treat the subject for the condition…).  
  
 As to claim 35, Yun discloses a system configured to modulate the homoeostatic capacity of an artificial intelligence system, the system comprising: 
an input module for receiving a homeostatic capacity evaluation for the artificial intelligence system (paragraph [0152] …dynamic biometric obtainment module…receive dynamic biometric data from a source of such data… ;[0155] … homeostatic capacity evaluation module 240…; [0160] … homoeostatic capacity from the system……artificial intelligence, including artificial neural networks, machine learning, data mining…); and 
an adjustment module for adjusting the artificial intelligence system to modulate the homoeostatic capacity of the artificial intelligence system (paragraphs [0002] … homeostatic control systems within the body…; [0003] …
[0024]-[0025] …modulation of the contextual environment of the subject may vary, where contextual modulations of interest include, but are not limited to, change in day and night duration, change in temperature, change in humidity, change in elevation, change in atmosphere, and the like…;  [0033]… modulating the homeostatic capacity ….; [0160]…dynamic biometric data information is input into the system, and a user receives a homeostatic capacity evaluation from the system…).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2016/0256108 A1, hereinafter referred to as Yun), and Caldwell et al. (US 2019/0369771 A1, hereinafter referred to as Caldwell).

As to claim 6, which incorporates the rejection of claim 4, Caldwell, in combination with Yun, teaches wherein the applied stimulus comprises a sensed stimulus (paragraphs [0152]-[0153] …. amount of stimulus that can sensed…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yun to add a sensed stimulus to the system of Yun, as taught by Caldwell above. The modification would have been obvious because one of ordinary skill would be motivated to allow the improved detection of touch inputs as well as allowing tor the development of enhanced features,  
as suggested by Caldwell ([0280]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2016/0256108 A1, hereinafter referred to as Yun), and McCallum et al. (US 2017 /0185723 A1, hereinafter referred to as McCallum).

As to claim 9, which incorporates the rejection of claim 1, McCallum, in combination with Yun, teaches wherein the artificial intelligence system is a healthcare artificial intelligence system (paragraph [0111], Fig. 2B … healthcare artificial intelligence system).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yun to add a healthcare artificial intelligence system to the system of Yun, as taught by McCallum above. The modification would have been obvious because one of ordinary skill would be motivated to create a standard of quality that is generalized and not tied to the particulars
that can reduce costs and improve quality and quality outcomes, as suggested by McCallum ([0004]).

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2016/0256108 A1, hereinafter referred to as Yun), and Kolouri et al. (US 2019/0332109 A1, , hereinafter referred to as Kolouri).

As to claim 10, which incorporates the rejection of claim 1, Kolouri, in combination with Yun, teaches wherein the artificial intelligence system is an automotive artificial intelligence system (paragraphs [0005] … autonomous vehicle; [0106]-[0107]… autonomous vehicle using multiple neural networks).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yun to add an automotive artificial intelligence system to the system of Yun, as taught by Kolouri above. The modification would have been obvious because one of ordinary skill would be motivated to have a vehicle that is automatically controlled to carry passengers from one location to
Another, as suggested by Kolouri ([0037]).

As to claim 22, which incorporates the rejection of claim 20, Kolouri, in combination with Yun, teaches wherein the adjusting comprises changing a software and/or hardware component of the artificial intelligence system (paragraphs [0022] …updating the first neural network and the second neural network based on the comparing of the human' s operation of the autonomous vehicle from the observational data with the
recommended actions of the second neural network outputs…; [0098]).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yun by changing a software and/or hardware to the system of Yun, as taught by Kolouri above. The modification would have been obvious because one of ordinary skill would be motivated to have a vehicle that is automatically controlled to carry passengers from one location to another, as suggested by Kolouri ([0037]).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2016/0256108 A1, hereinafter referred to as Yun), and Adjaoute (US 2019/0311428 A1 , hereinafter referred to as Adjaoute).

As to claim 11, which incorporates the rejection of claim 1, Adjaoute, in combination with Yun, teaches wherein the artificial intelligence system is a financial artificial intelligence system (paragraph [0006] …(a) providing a smart agent for each credential; (b) updating each smart agent with….e) predicting a likelihood of upcoming delinquency or default by the entity to the institution based on the individual behavior profiles modeled by the smart agents and on the risk level of delinquency; [0013]…an artificial-intelligence based, electronic system is provided for analyzing credit risk and/or predicting default to an institution…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yun to add an automotive artificial intelligence system to the system of Yun, as taught by Adjaoute above. The modification would have been obvious because one of ordinary skill would be motivated 
to automatically cluster information into categories which improve performance by decreasing sensitivity to noise and outliers, as suggested by Adjaoute ([0054]).

As to claim 19, which incorporates the rejection of claim 1, Adjaoute, in combination with Yun, teaches wherein the artificial intelligence system comprises an artificial intelligence agent (paragraph [0006] …(a) providing a smart agent for each credential; (b) updating each smart agent…smart agents; [0009]… smart agent…; [0013]…an artificial-intelligence based, electronic system is provided for analyzing credit risk and/or predicting default to an institution…;[0018]).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yun to add an artificial intelligence agent to the system of Yun, as taught by Adjaoute above. The modification would have been obvious because one of ordinary skill would be motivated to automatically cluster information into categories which improve performance by decreasing sensitivity to noise and outliers, as suggested by Adjaoute ([0054]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2016/0256108 A1, hereinafter referred to as Yun), and Frenkel et al. (US 2018/0144580 A1, hereinafter referred to as Frenkel).

As to claim 12, which incorporates the rejection of claim 1, Frenkel, in combination with Yun, teaches wherein the artificial intelligence system is a gaming artificial intelligence system (paragraphs [0007] … interactive gaming…; [0054]-[0056] …use artificial intelligence techniques to identify cheating or collusion).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yun to add a gaming artificial intelligence system to the system of Yun, as taught by Frenkel above. The modification would have been obvious because one of ordinary skill would be motivated to enhance quality and variety of gaming opportunity through increased demand, as suggested by Frenkel ([0030]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2016/0256108 A1, hereinafter referred to as Yun), and Roh et al. (US 2021/0059772 A1, hereinafter referred to as Roh).

As to claim 13, which incorporates the rejection of claim 1, Roh, in combination with Yun, teaches wherein the artificial intelligence system is a robotic artificial intelligence system (paragraphs [0027]-[0029]…. surgical robot's end effector(s)…artificial intelligence to operate one or more surgical robot systems, including a surgical robot apparatus…; [0035]-[0039]… robotic surgery control system).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yun to add a robotic artificial intelligence system to the system of Yun, as taught by Roh above. The modification would have been obvious because one of ordinary skill would be motivated to have robotic systems with shared control to provide the best feel for the surgeon while maintaining the precision advantage. The accuracy and efficiency are improved and the chance of complications is reduced, as suggested by Roh ([0117] and [0130]).
  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2016/0256108 A1, hereinafter referred to as Yun), and XIONG et al. (US 2012/0095956 A1, hereinafter referred to as XIONG).

As to claim 14, which incorporates the rejection of claim 1, XIONG, in combination with Yun, teaches wherein the artificial intelligence system is business process artificial intelligence system (paragraphs [0069] …data analyzing tool may implement artificial intelligence techniques to determine the semantic meaning of a given data…; [0079] ….
…historical statistics may be used in artificial intelligence algorithms, such as machine learning, data mining or statistical classification (e.g., Bayesian model), to provide "recommendation scores.").
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Yun to add a business process artificial intelligence system to the system of Yun, as taught by XIONG above. The modification would have been obvious because one of ordinary skill would be motivated to enable a user reviewing a sales order via a business process platform to view a report generated by the business intelligence tool with information retrieved from a financial news website, as suggested by XIONG ([0025]).

Response to Applicant’s arguments
Applicant's arguments on file on 09/29//2022 with respect to the rejection of claims 1-14, 19, 21-22, 24, and 35 have been considered and are not persuasive.
REMARKSDocket No.: 4952-575 Application No.: 15/956,894 
REJECTIONS UNDER 35 USC§ 101
Argument 
Applicant appears to assert that the present invention allows an artificial intelligence to
operate optimally in conditions it otherwise could not have, i.e., in contextual environments that contribute to a change in function to the system (e.g., stimuli, insults). As such, the present invention constitutes an improvement to artificial intelligence functionality. Since there were no known methods or systems for evaluating and adjusting the homeostatic capacity of an artificial intelligence system prior to the filing of the present application, the claimed invention enables a computer system to do things it
could not do previously.

The above arguments also apply to independent Claims 24 and 25, mutatis mutandis.
At least because the claimed invention improves the functioning of a computer, the claims integrate any alleged judicial exception into a practical application. Therefore, the claims are directed to patentable-eligible subject matter under Step 2A of Alice. 

Accordingly, claims 1-14, 19, 21-22, 24, and 35 are patent eligible under 35 U.S.C. §101, and this rejection may be withdrawn.

Examiner's response:
Examiner respectfully disagrees. The claim as a whole does not integrate the mental process into a practical application. It is important to note that in order for a claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally cannot be said to improve computer technology. MPEP 2106.05(a).  As noted in this action, to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. 

The claim does recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

No further arguments were presented for the dependent claims. Therefore, the depending therefrom are not eligible under 35 USC §101.

REJECTIONS UNDER 35 U.S.C §102
Claims 1-5, 7-8, 20-21, 24, and 35 have been rejected under 35 U.S.C §102(a)(l) as allegedly being anticipated by Yun et al. (US 2016/0256108; hereinafter "Yun").
Argument 
The Applicant respectfully submits that Yun does not teach evaluating, let alone adjusting, the homeostatic capacity of an artificial intelligence. At best, Yun discloses employing technology such as artificial intelligence in order to evaluate the homeostatic capacity of a living subject. However, there is no discussion in Yun regarding the evaluation of the homeostatic capacity of the artificial intelligence, itself. For example, paragraph [0019] of Yun, cited by the Examiner above, states that the phrase "biometric data" is employed "to refer to a measure of a biometric parameter that relates to the
physiology of a living organism, e.g., as described below" (emphasis added). Indeed, Yun limits the subjects that may be evaluated to living animals such as mammals (see, e.g., para. [0031]).

Examiner's response:
Examiner respectfully disagrees. Examiner interprets elements 240 and 270 of figure 2 as well as the human subject being evaluated as an artificial intelligence system for evaluating homeostatic capacity.  Therefore, although Yun discloses evaluating the homeostatic capacity of the human portion of the system, Yun does disclose evaluating the homeostatic capacity of an artificial intelligence system.

REJECTIONS UNDER 35 U.S.C §103
Argument 1
Yun in view of Caldwell
Applicant appears to assert that at least because Yun in view of Caldwell fails to teach or suggest evaluating and modulating the homoeostatic capacity of an artificial intelligence system, the combined references fail to teach every element of Claim 1. Therefore, claim 1 and dependent Claim 6 are not obvious under 35 U.S.C § 103 over Yun in view of Caldwell, and this rejection may be withdrawn

Examiner's response:
Examiner respectfully disagrees.  Yun in view of Caldwell teach evaluating and modulating the homoeostatic capacity of an artificial intelligence system (elements 240 and 270 of figure 2), the combined references teach every element of Claim 1. Therefore, claim 1 and dependent Claim 6 are obvious under 35 U.S.C § 103 over Yun in view of Caldwell, and the rejection is maintained.

Argument 2
Yun in view of McCallum
Applicant appears to assert that Yun fails to teach or suggest evaluating and modulating the homoeostatic capacity of an artificial intelligence system. As McCallum was cited solely for the element of a healthcare artificial intelligence system, the reference fails to make up for the deficiency in Yun. As such, claim 9 is not obvious under 35 U.S.C
§ 103 over Yun in view of McCallum, and this rejection may be withdrawn.

Examiner's response:
Examiner respectfully disagrees.  Yun in view of McCallum teach evaluating and modulating the homoeostatic capacity of an artificial intelligence system (elements 240 and 270 of figure 2), the combined references teach every element of claim 9. Therefore, claim 1 and dependent Claim 9 are obvious under 35 U.S.C § 103 over Yun in view of McCallum, and the rejection is maintained.

Argument 3
Yun in view of Kolouri
Applicant appears to assert that Yun fails to teach or suggest evaluating and modulating the homoeostatic capacity of an artificial intelligence system. As Kolouri was cited solely for the element of an automotive artificial intelligence system, the reference fails to make up for the deficiency in Yun. Therefore, claims 10 and 22 are not obvious under
35 U.S.C § 103 over Yun in view of Kolouri, and this rejection may be withdrawn.

Examiner's response:
Examiner respectfully disagrees.  Yun in view of Kolouri teach evaluating and modulating the homoeostatic capacity of an artificial intelligence system (elements 240 and 270 of figure 2), the combined references teach every element of claims 10 and 22. Therefore, claim 10 and dependent claims 10 and 22. are obvious under 35 U.S.C § 103 over Yun in view of Kolouri, and the rejection is maintained.

Argument 4
Yun in view of Adjaoute
Applicant appears to assert that Yun fails to teach or suggest evaluating and modulating the homoeostatic capacity of an artificial intelligence system. As Adjaoute was cited solely for the element of a financial artificial intelligence system, the reference fails to make up for the deficiency in Yun. Therefore, claims 11 and 19 are not obvious under
35 U.S.C §103 over Yun in view of Adjaoute, and this rejection may be withdrawn.

Examiner's response:
Examiner respectfully disagrees.  Yun in view of Adjaoute teach evaluating and modulating the homoeostatic capacity of an artificial intelligence system (elements 240 and 270 of figure 2), the combined references teach every element of claims 10 and 22. Therefore, claims 11 and 19 are obvious under 35 U.S.C § 103 over Yun in view of Adjaoute, and the rejection is maintained.

Argument 5
Yun in view of Frenkel
Applicant appears to assert that Yun fails to teach or suggest evaluating and modulating the homoeostatic capacity of an artificial intelligence system. As Frenkel was cited solely for the element of a gaming artificial intelligence system, the reference fails to make up for the deficiency in Yun. Therefore, claim 12 is not obvious under 35 U.S.C §103 over Yun in view of Frenkel, and this rejection may be withdrawn.

Examiner's response:
Examiner respectfully disagrees.  Yun in view of Frenkel teach evaluating and modulating the homoeostatic capacity of an artificial intelligence system (elements 240 and 270 of figure 2), the combined references teach every element of claim 12. Therefore, claims 11 and 19 are obvious under 35 U.S.C § 103 over Yun in view of Frenkel, and the rejection is maintained.

Argument 6
Yun in view of Roh
Applicant appears to assert that Yun fails to teach or suggest evaluating and modulating the homoeostatic capacity of an artificial intelligence system. As Roh was cited solely
for the element of a robotic artificial intelligence system, the reference fails to make up for the deficiency in Yun. Therefore, claim 13 is not obvious under 35 U.S.C § 103 over Yun in view of Roh, and this rejection may be withdrawn.

Examiner's response:
Examiner respectfully disagrees.  Yun in view of Roh teach evaluating and modulating the homoeostatic capacity of an artificial intelligence system (elements 240 and 270 of figure 2), the combined references teach every element of claim 13. Therefore, claim 13 is obvious under 35 U.S.C § 103 over Yun in view of Roh, and the rejection is maintained.

Argument 7
Yun in view of Xiong
Applicant appears to assert that Yun fails to teach or suggest evaluating and modulating the homoeostatic capacity of an artificial intelligence system. As Xiong was cited solely for the element of a business process artificial intelligence system, the reference fails to make up for the deficiency in Yun. Therefore, claim 14 is not obvious under 35 U.S.C §103 over Yun in view of Xiong, and this rejection may be withdrawn.

Examiner's response:
Examiner respectfully disagrees.  Yun in view of Xiong teach evaluating and modulating the homoeostatic capacity of an artificial intelligence system (elements 240 and 270 of figure 2), the combined references teach every element of claim 14. Therefore, claim 14 is obvious under 35 U.S.C § 103 over Yun in view of Xiong, and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122